t c memo united_states tax_court women of the motion picture industry et al petitioners v commissioner of internal revenue respondent docket nos filed date ronald e ingalls for petitioners christina d moss for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 cases of the following petitioners are consolidated herewith for purposes of trial briefing and opinion family service of el paso inc docket no schoenstatt inc docket no amarillo council on alcoholism and drug abuse docket no and waldorf school association of texas inc docket no unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and continued respondent determined deficiencies in federal income taxes as follows women of the motion picture industry wmpi tax_year ending deficiency date dollar_figure family service of el paso inc fsep tax_year ending deficiency date dollar_figure date dollar_figure schoenstatt inc schoenstatt tax_year ending deficiency date dollar_figure dollar_figure date dollar_figure date dollar_figure date dollar_figure amarillo council on alcoholism and drug abuse acada tax_year ending deficiency date dollar_figure waldorf school association of texas inc wsa tax_year ending deficiency date dollar_figure dollar_figure date dollar_figure date dollar_figure after concessions set forth infra the issues for decision are whether petitioners fsep schoenstatt acada and wsa are entitled to business_expense deductions from unrelated_business_taxable_income ubti for amounts allegedly expended for charitable purposes in excess of amounts conceded by respondent continued procedure and whether petitioners' charitable expenditures are fully deductible as business_expenses under sec_512 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference each of the petitioners conducted its principal activities in the state of texas at the time its petition was filed wmpi is an unincorporated association recognized by the internal_revenue_service irs as exempt from taxation under sec_501 fsep schoenstatt acada and wsa are non- profit corporations incorporated under the laws of the state of texas and are recognized by the irs as exempt from taxation under sec_501 each of the petitioners was recognized as exempt during the years in issue during the years in issue petitioners were licensed by the state of texas to conduct bingo activities thus each was authorized to conduct bingo and instant bingo under the bingo enabling act the act tex rev civ stat ann art 179d west supp and each was in compliance with the act until the texas comptroller of public accounts was responsible for the regulation of bingo as of date the regulation of bingo was transferred to the texas alcoholic beverage commission instant bingo is a game of chance a participant places a wager by purchasing a card the front of which is preprinted with bingo card patterns and is covered with pull-tabs the participant removes the pull-tabs and if the patterns revealed on the front of the card match the winning patterns preprinted on the back of the card a prize is payable a winning participant collects the prize from a cashier or an usher petitioners each leased premises for the purpose of conducting bingo and instant bingo sometimes referred collectively as bingo activities and carried on these bingo activities approximately times per week during the years in issue petitioners' bingo activities were not substantially related to their exempt functions or purposes each petitioner maintained a separate checking account referred to as the bingo account into which the gross_proceeds less prizes paid from bingo activities were deposited during the years in issue petitioners made payments to outside charities from bingo proceeds held in each organization's bingo account in addition fsep schoenstatt acada and wsa transferred bingo proceeds from their respective bingo accounts into their respective general operating bank accounts referred to as general accounts or general funds for their organizations during the years in issue some of these proceeds were paid to third parties during the taxable years in issue during the taxable years and fsep transferred bingo proceeds from its bingo account to a savings account each licensed organization had to disburse a minimum amount of its bingo proceeds for charitable purposes on a quarterly basis the agency responsible for regulating bingo calculated the quarterly minimum for licensed organizations and notified the organizations of the amount required to be disbursed the parties have stipulated the amount of gross_receipts received from petitioners’ bingo and instant bingo activities the parties also have stipulated the amount of expenses and distributed proceeds attributable to petitioners' instant bingo activities based upon the proportion of gross_receipts generated by instant bingo to the total gross_receipts received from petitioners' bingo activities the gross_receipts and expenses attributable to petitioners instant bingo activities are set forth in appendix a and incorporated in these findings of facts in addition to proceeds from bingo and instant bingo wsa received amounts from dauber3 sales as set forth in appendix a petitioners' distributions from their bingo accounts and the minimum charitable distribution_requirements under texas law for each petitioner are set forth in appendix b and incorporated in these findings of facts in addition to the amounts set forth in appendix b in wsa made payments totaling dollar_figure from its general account to kirsten sotebier for her work as a bookkeeper a dauber is an inking device used to mark bingo cards petitioners filed forms returns of organization exempt from income_tax for the years in issue acada and wsa reported using the cash_receipts_and_disbursements_method of accounting and fsep reported using the accrual_method of accounting on form_990 filed for the tax_year wsa reported proceeds from dauber sales in the amount of dollar_figure and from cafeteria sales in the amount of dollar_figure in addition to proceeds from bingo_games petitioners did not file forms 990t exempt_organization business income_tax returns during the years in issue in the notices of deficiencies respondent determined that petitioners were liable for tax on ubti with respect to petitioners' instant bingo activities respondent allowed deductions for prizes paid and expenses paid related to petitioners' instant bingo activities in computing petitioners' ubti respondent did not allow any deductions for amounts expended or contributed by petitioners for charitable purposes the parties agree that the receipts generated by petitioners' instant bingo activities constitute ubti under sec_511 see julius m israel lodge of b'nai b'rith no v commissioner tcmemo_1995_439 affd 98_f3d_190 5th cir respondent concedes that petitioners are entitled to deductions under sec_162 and sec_512 in computing their ubti for amounts paid to outside charities or expended for charitable purposes as follows wmpi tax_year ended deduction date dollar_figure fsep tax_year ended deduction date dollar_figure date big_number schoenstatt tax_year ended deduction date dollar_figure date acada tax_year ended deduction date dollar_figure wsa tax_year ended deduction date dollar_figure date big_number date big_number the amounts conceded by respondent include payments made directly to outside charities and amounts paid from petitioner's general funds which the parties agree are attributable to instant bingo proceeds respondent also concedes that wsa is entitled to deductions against ubti under sec_170 and sec_512 in the the parties have stipulated all amounts necessary to compute wmpi's ubti for the year ended date no issue remains with respect to wmpi amounts of dollar_figure dollar_figure and dollar_figure for the tax years and respectively opinion respondent's determinations are presumed correct and petitioners have the burden of proving them erroneous rule a 290_us_111 further deductions are a matter of legislative grace and petitioners must prove entitlement to any deductions claimed 503_us_79 taxpayers must maintain adequate_records to substantiate the amount of any deductions claimed sec_6001 sec_1_6001-1 income_tax regs under sec_512 each petitioner's ubti from its instant bingo activity is computed as the gross_income derived therefrom less the deductions allowed by chapter which are directly connected with carrying on this activity subject_to the modifications contained in sec_512 as relevant here sec_512 provides that any deduction allowed under sec_170 shall be allowed in computing ubti but such deduction is limited to percent of ubti computed without regard to such deduction sec_512 sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_170 allows a deduction for any charitable_contribution or gift as defined therein paid in the taxable_year in order to be fully deductible under sec_512 petitioners' claimed items of deduction must qualify for deduction as business_expenses under sec_162 rather than as charitable_contributions under sec_170 87_tc_168 and must have a proximate and primary relationship to the carrying on of petitioners' instant bingo activities sec_1_512_a_-1 income_tax regs the state of texas authorizes qualified organizations to conduct bingo and instant bingo_games under texas law net_proceeds from bingo activities must be devoted to charitable purposes tex rev civ stat ann art 179d sec_11 west supp under the act and the rules and regulations promulgated thereunder by the end of each quarter an organization must disburse an amount equal to percent of the adjusted gross_receipts from the last preceding quarter less a certain amount of authorized expenses renewal of a license may sec_11 of the bingo enabling act as effective for the years through provided in part the net_proceeds of any game of bingo shall be exclusively devoted to the charitable purposes of the organization permitted to conduct the game tex rev stat ann art d sec_11 west in the sec was amended to provide in part the net_proceeds of any game of bingo shall be exclusively devoted to charitable purposes tex rev stat ann art d sec_11 west supp in the bingo rules required by the end of each quarter each licensed authorized organization shall disburse for charitable purposes an amount not less than percent of the continued be denied if an organization fails to dispose_of proceeds in accordance with the provisions of the act tex rev civ stat continued organization's adjusted gross_receipts from the last preceding quarter tex admin code tit sec_3 the term adjusted gross_receipts was defined as gross_receipts less the amount of prizes awarded id effective date the rules were amended sec_3 of the tex admin code provided a for the purposes of this section the term adjusted gross_receipts means gross_receipts less the amount awarded as prizes b by the end of each quarter each licensed authorized organization shall disburse for charitable purposes an amount not less than percent of the organization's adjusted gross_receipts from the last preceding quarter less the credits allowed under subsection c of this section c the amount_paid as bingo taxes for the last preceding quarter and an amount for basic fixed expenses equal to dollar_figure percent of the gross_receipts for the last preceding quarter shall be allowed as a credit towards the required percent charitable distribution effective date sec_3 was repealed and sec_3 was adopted containing similar terms in this requirement was codified as effective date the act requires that before the end of each quarter each licensed authorized organization shall disburse for charitable purposes an amount not less than percent of the organization's adjusted gross_receipts from the last preceding quarter less the amount of any credits allowed by rule for bingo gross_receipts taxes and authorized expenses for purposes of this subsection adjusted gross_receipts means gross_receipts plus any consideration received from the rental of premises for bingo by the authorized organization less the amount of prizes paid in the preceding quarter if a licensed authorized organization fails to meet the requirements of this subsection for a quarter the commission in applying appropriate sanctions may consider whether taking into account the amount required to be distributed during that quarter and the three preceding quarters and the charitable distributions for each of those quarters the organization has distributed a total amount sufficient to have met the percent requirement for that quarter and the three preceding quarters combined tex rev civ stat ann art 179d sec 19a k west ann art 179d sec c west supp a license may be suspended or revoked for failure to comply with the act tex rev civ stat ann art 179d sec b e west supp the term charitable purposes is defined in the act as one or more causes deeds or activities that benefit the needy of texas by among other things promoting their opportunity for religious or educational advancement relieving disease or suffering or by contributing to their physical well-being or initiate perform or foster public works in texas tex rev civ stat ann art 179d sec_2 west supp in addition the term charitable purposes is defined to include organizational and administrative activities that assist the licensed authorized organization in furthering those charitable purposes listed in sec_2 of the act provided that the activity relates to a purpose which is consistent with the stated purposes of the organization tex admin code tit sec_3 under the act a licensed organization is required to establish and maintain one regular checking account designated the bingo account tex rev civ stat ann art 179d sec expenditures_for services rendered and materials purchased for the conduct of bingo by the organization are not considered distributions for charitable purposes tex admin code tit sec_3 tex admin code tit sec_3 tex admin code tit sec_3 tex admin code tit sec_3 19a a west supp the act requires that all funds derived from the conduct of bingo less the amount awarded as cash prizes shall be deposited in the bingo account no other funds may be deposited in the bingo account id checks may be drawn on the bingo account for the payment of necessary expenses and compensation incurred and paid in connection with the conduct of bingo the disbursement of net_proceeds derived from the conduct of bingo to charitable purposes and the transfer of net_proceeds derived from the conduct of bingo to a designated bingo savings account pending a disbursement to a charitable purpose tex rev civ stat ann art 179d sec 19a c west supp the transfer of gross_receipts derived from the conduct of bingo to another account maintained by an organization is not permitted except as provided in section 19a c tex rev civ stat ann art 179d sec 19a f g west supp gross_receipts derived from the conduct of bingo may not otherwise be commingled with other funds of the licensed organization id fsep schoenstatt acada and wsa - substantiation although we do not believe the matter to be free from doubt petitioners and respondent agree that the transfer of bingo proceeds from an organization's bingo account to its general fund in this section was amended to provide that with prior approval a licensed organization may lend funds from its general fund to its bingo account tex rev civ stat ann art 179d sec 19a a west is a charitable disbursement under texas law based on this proposition fsep schoenstatt acada and wsa argue that they are entitled to deductions for all the proceeds from their instant bingo activities transferred to their general accounts petitioners argue that such transfers are not distinguishable from payments to outside charities petitioners assert that each organization's general funds were used only for exempt purposes petitioners argue that these amounts are deductible as business_expenses pursuant to sec_162 and sec_512 respondent counters that in order to be entitled to deductions under sec_162 and sec_512 petitioners must establish that any amounts claimed were actually paid from their general fund or account for charitable purposes during the years in issue and that the amounts paid were attributable to instant bingo proceeds respondent contends that petitioners have failed to establish that they expended amounts from instant bingo proceeds transferred to their general accounts in excess of those stipulated by the parties we do not agree with petitioners that a transfer of proceeds from one account of an organization to another account of the same organization is equivalent to a payment to an outside charity for federal tax purposes or more precisely for the purposes of sec_162 and sec_512 whether the transfers qualified as disbursements for purposes of the texas act is not dispositive of the federal tax consequences pursuant to sec_461 a deduction allowed by sec_162 shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income in the opening brief respondent asserts that petitioners used the cash_basis to determine ubti petitioners have not objected to respondent's assertion in their reply brief however based on the forms it appears fsep used the accrual_method of accounting and we shall decide the issue accordingly sec_162 grants a deduction for ordinary and necessary business_expenses that are paid_or_incurred during the taxable_year generally a cash_basis taxpayer may deduct business_expenses only in the taxable_year in which the expenses are paid sec_1_461-1 income_tax regs an accrual basis taxpayer generally may deduct expenses in the taxable_year in which a liability is incurred sec_1_461-1 income_tax regs a liability is incurred in the taxable_year in which all the events have occurred that establish the fact of the liability the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability id sec_461 we think that the transfer of instant bingo proceeds to an organization's general fund is no more deductible than would be a contribution to a reserve for future liabilities the case law has long followed the principle that a contribution to a reserve for future liabilities is not deductible only actual payment out of the reserve to satisfy a definite liability can give rise to a deductible expense whether the reserve payments are mandatory is not dispositive of the issue of their deductibility in hradesky we held that a cash_basis taxpayer's required_payment of real_estate_taxes in escrow is not a deductible payment until payment out of escrow is made to satisfy the taxpayer's tax_liability until payment is made of an actual liability that is due no deductible expense exists this rule has been followed for more than years 93_tc_220 citations omitted sec_162 and sec_512 do not allow petitioners to take business_expense deductions for funds deposited into their own operating accounts fsep schoenstatt and acada have not established that they are entitled to deductions with respect to instant bingo in excess of amounts allowed by respondent wsa has established that it paid dollar_figure to its bookkeeper during respondent argues that wsa has failed to establish that any portion of this amount is allocable to instant bingo and that the amount allocable to wsa's tax-exempt_income is not deductible sec_265 we find that wsa is entitled to a deduction under sec_162 and sec_512 in the amount determined by applying the ratio which wsa's instant bingo proceeds bear to its total gross_proceeds to the total fees of dollar_figure excess_contributions the remaining issue for decision is whether wsa is entitled to deduct as a business_expense the entire amount of its payments to outside charities respondent argues that texas law only requires that percent of net instant bingo proceeds from the prior quarter be expended for charitable purposes and that any payments in excess of the 35-percent requirement excess_contributions were voluntary and not directly connected with petitioners' instant bingo activities and thus are not deductible under sec_162 and sec_512 petitioners argue that their position is supported by 87_tc_168 on the other hand respondent maintains that this case is distinguishable from south end italian independent club inc with respect to excess_contributions in south end italian independent club inc the court considered whether a social club’s donations from beano game proceeds were deductible as business_expenses in determining ubti massachusetts law provided that the profits from beano 'shall be used for charitable religious or educational_purposes and shall not be distributed to the members of such organization ' id pincite quoting mass gen laws ann ch sec_38 west in holding that the donations were not charitable_contributions the court stated first petitioner’s payments were made in compliance with a massachusetts law requiring the donation of the net_proceeds of petitioner's beano games given the legal compulsion surrounding petitioner's making of the donations they can hardly qualify as voluntary charitable_contributions further the club's beano license could be revoked if petitioner were to violate the donation requirement of the massachusetts beano law accordingly obtaining the assurance that its license would not be revoked for failure to comply with that requirement was itself a quid pro quo for the donations id pincite the court held that the donations were clearly necessary in the strict sense of the word to the lawful conduct of beano games by petitioner since they were required by massachusetts law as a condition to the retention of its license to operate such games id pincite the donations were held to be currently deductible as ordinary and necessary expenses under sec_162 in the nature of an annually recurring license expense id the taxpayer was allowed a deduction under sec_512 for the entire amount of donations paid respondent argues that south end italian independent club inc v commissioner supra is distinguishable based upon the massachusetts regulations respondent argues that it appears that the court interpreted massachusetts law as requiring the taxpayer to distribute its entire net_proceeds for lawful purposes on an annual basis in order to retain its bingo license for support respondent construes the regulations mass regs code tit sec_3 a as providing that the balance of unexpended net_proceeds in an organization's as a factual matter there is some indication that the taxpayer in 87_tc_168 did not distribute its entire net_proceeds on an annual basis see id pincite n beano account could not exceed the lesser_of dollar_figure or the amount of net_proceeds reported on the organization's annual report most recently filed annual report respondent argues that the texas act is distinguishable in that sec_11 of the act does not require that net_proceeds be devoted to charitable purposes within a particular taxable_year in our view respondent is attempting to narrow the holding of south end italian independent club inc v commissioner supra respondent relies on a temporal constraint that is not expressed in the court's opinion further we do not infer from the court's opinion that such a requirement was necessarily contemplated see supra note in addition it is clear wsa risked losing its bingo license if it used any part of its net bingo proceeds above or below the minimum amount for other than charitable purposes respondent contends that an organization's license will not be suspended if the organization makes the minimum charitable disbursements however an organization must also comply with sec_11 of the act which requires that net_proceeds from bingo be devoted to charitable purposes if the agency responsible for regulating bingo finds that an organization has disbursed funds for a purpose other than for payment of expenses allowed under the act or for charitable purposes the agency will issue a show compliance letter administrative actions thereafter may lead to revocation or suspension of such organization's license thus by making the contributions wsa obtained the assurance that its bingo license would not be revoked or suspended and the assurance was quid pro quo for the contributions see south end italian independent club inc v commissioner supra the license allowed wsa the privilege of conducting bingo_games a fund raising activity thus the organization received an economic benefit in return based on our analysis wsa's excess_contributions qualify for deduction as ordinary and necessary business_expenses rather than as charitable donations therefore the excess_contributions are deductible under sec_162 further the excess_contributions are directly connected to wsa's instant bingo activities we conclude that the payments made by wsa from its bingo account to outside charities are deductible in full under sec_162 and sec_512 to reflect the foregoing and the concessions made by respondent decisions will be entered under rule
